OPINION OF THE COURT
Per Curiam.
Respondent was admitted to practice law in this State on June 24, 1968, in the First Judicial Department. Although he now resides and works in West Germany, he continues to maintain a residence in Manhattan.
On December 11, 1984, respondent entered a plea of guilty in Supreme Court, New York County, to grand larceny in the third degree, a class E felony. This conviction stemmed from the charge that respondent had misappropriated a $50,000 down payment to a client which should have been held in escrow pending a real estate closing. Evidence of this conviction has been presented to this court (see, Judiciary Law § 90 [4] [b]).
Respondent has not yet been sentenced. Nevertheless, disbarment becomes automatic upon the entry of a plea of guilty to a felony (Judiciary Law § 90 [4] [a]; Matter of Swirsky, 103 AD2d 195; Matter of Getter, 97 AD2d 306).
Accordingly, the petition should be granted and respondent’s name should be stricken from the roll of attorneys forthwith.
Murphy, P. J., Sandler, Ross, Carro and Fein, JJ., concur.
Respondent’s name is stricken from the roll of attorneys and counselors-at-law in the State of New York, effective March 5, 1985.